Title: From George Washington to Denis-Nicholas Cottineau de Kerloguen, 21 February 1789
From: Washington, George
To: Cottineau de Kerloguen, Denis-Nicolas



Sir,
Mount Vernon February 21st 1789

I have had the honor to receive your letter of the 4th September 1788 which was handed to me by your friend Captn Zellickoffer—to whom I fully delivered my sentiments upon the purport of your letter, and who will undoubtedly take every necessary step towards your legal or honorary admission into the Society of the Cincinnati.
It is not in my power to say anything decidedly upon the propriety of your claim, as I was at the last General Meeting of the Society, exonerated from the duties of the Presidency—have not the Institution by me—and it will not be expected that I shall attend the next General Meeting, which will take place on the first Monday in May 1790 in the City of Philadelphia, nor perhaps any future meeting of the Society—I have therefore transmitted your letter to the Secretary General Genl Knox to

be laid before the next Genl Meeting where the merits of your pretentions will claim that attention which they deserve. I have the honor to be Sir, Your Most Obedt & Most humble Sert

Go: Washington

